DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Santan et al. (US 2010/0201940) in view of Jang et al. (WO 2018/124767). Note that Jang et al. (US 2019/0352533) will be used as the English translation of Jang (WO ‘767), and all citations hereinafter will refer to Jang (US ‘533).
Regarding claim 1, Santan discloses a hydrophobic and/or oleophobic coating applied to and bonded to a substrate such as an optical lens, see abstract.  The coating system comprises an antireflective or other coating, which corresponds to the claimed first coating, and a hydrophobic coating, which corresponds to the claimed second coating, see Figs. 1 & 2 and [0024].  Additionally, the reference discloses the anti-reflective coating as silicon dioxide [0015].
While the reference discloses the hydrophobic and/or oleophobic coatings as compounds such as fluorinated siloxanes and fluorinated silanes, the reference does not specifically disclose a second coating comprising a silane with a fluorinated hydrocarbon group [0015].
Jang discloses a water-repellant coating composition having improved adhesion and durability, see abstract.  The reference further discloses the composition may include a fluorinated silane compound, a hydrocarbon-based silane compound or a mixture thereof [0019-0031].  Specifically, it may include trifluoromethyltrimethoxysilane, trifluoromethyltriethoxysilane, trifluoropropyltrimethoxysilane, trifluoropropyltriethoxysilane, nonafluorobutylethyltrimethoxysilane, nonafluorobutylethyltriethoxysilane, nonafluorohexyltrimethoxysilane, nonafluorohexyltriethoxysilane, heptadecafluorodecyltrimethoxysilane, heptadecafluorodecyltriethoxysilane, heptadecafluorodecyltriisopropylsilane, pentafluorophenyltrimethoxysilane, pentafluorophenyltriethoxysilane, 4-(perfluorotolyl)trimethoxysilane, 4-(perfluorotolyl)triethoxysilane, dimethoxybis(pentafluorophenyl)silane, diethoxybis(4-pentafluorotolyl)silane, which corresponds to a silane comprising a fluorinated hydrocarbon group [0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the silane of Santan to comprise the silane with a fluorinated hydrocarbon group disclosed in Jang as a known water-repellant coating composition with improved adhesion and durability.  Note that the coating of Santan in view of Jang is expected to have similar properties regarding functional groups that are reactive to form a bond with exposed hydroxyl groups given the similar materials disclosed by the references to the claimed coating; see MPEP 2112.01 II "Products of identical chemical composition can not have mutually exclusive properties." 
Regarding claims 4 and 5, the compositions disclosed by Jang correspond to a silane with methoxy and ethoxy functional groups, see above discussion and Jang [0031].
Regarding claims 6-8, Santan discloses the claimed contact angles, see Table 1.
Regarding claims 9-11, Santan renders obvious the claimed thickness values of the hydrophobic second coating, see Santan claims 6 and 7 and MPEP 2144.05 I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Santan et al. (US 2010/0201940) in view of Jang et al. (WO 2018/124767) as applied to claim 1 above, and further in view of Fournand (US 2015/0309216).
Santan in view of Jang discloses the anti-soiling coating system of claim 1 comprising a first coating with an outer layer of silicon dioxide and a hydrophobic second coating, see above discussion.  Santan further discloses the first coating as an antireflective coating [0024].
Neither reference, however, discloses the antireflective coating as alternating layers of high and low index materials and as selected from the claimed group of materials.
Fournand discloses an optical article, such as an ophthalmic lens, comprising an anti-reflection coating of alternating high and low refractive indexes, see abstract and [0108].  The reference further discloses the layers as comprising silicon dioxide and zirconium dioxide [0108].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the antireflection coating of Santan to comprise the alternating layers of Fournand as a known antireflective coating suitable for an ophthalmic lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783